Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 The preliminary amendment dated 30 July 2020, in which claims 1-11, 13, 14 have been amended, claims 12 and 15 have been cancelled, and new claims 16-21 have been added, is acknowledged.
Claims 1-11, 13-14, 16-21 are pending in the instant application.
Claims 9-11, 13, 14, 17 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1-8, 16, 18-21 are being examined on their merits herein.
Priority
The instant application is a National stage entry of International Application No. PCT/EP2019/053500, filed on 13 February 2019, which claims priority from European Patent Application No. 18156520.1, filed on 13 February 2018. A certified copy of the priority document, in English, has been submitted on 30 July 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 is acknowledged and considered. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-11, 13, 16-21, drawn to a method for modifying growth of bacterial cells, wherein said method comprises contacting bacterial cells with a compound selected from a Ca-channel inhibitor, Tribenoside, Telmisartan, Azathioprine, Mercaptopurine, Mifepristone, Montelukast, Fentiazac, Meclozine dihydrochloride, Carbenoxolone, Gliquidone, Alfacalcidol, Acarbose, Ethacrynic acid, Chlorpromazine hydrochloride, Cyclosporin A, Flufenamic acid, Aripiprazole, Idebenone, Thioguanosine, Thyroxine (L), Gemcitabine, Folic acid, Etretinate, Paclitaxel, Phenindione, Mometasone furoate, Azacytidine-5, Luteolin, Metixene hydrochloride, Protriptyline hydrochloride, Toltrazuril, Tolnaftate, Meclofenamic acid, Prenylamine lactate, Diacerein, Dicumarol, Clemizole hydrochloride, Loratadine, Troglitazone, Tiratricol, Bepridil hydrochloride, Estradiol Valerate, Anthralin, Aprepitant, Amiodarone hydrochloride, Ethopropazine hydrochloride, Astemizole, Methiothepin maleate, pharmaceutically acceptable salts and derivatives thereof, in the reply filed on 9 August 2022, is acknowledged. 
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 August 2022.
Applicant’s election without traverse of a calcium channel inhibitor dihydropyridine as a species/subgenus of a compound to be used in the method; the election of Clostridium difficile as the specific bacterial cells to be contacted with the compound; and the election of C. difficile associated diseases (CDAD) as the specific disease to be treated/prevented, in the reply of 9 August 2022, is acknowledged. Claims 1-8, 16, 18-21 read on the elected species (CDAC, which is associated with symptoms ranging from mild diarrhoea to pseudomembraneous colitis, toxic megacolon (see Specification page 4, first paragraph) belongs to the genus of gastrointestinal disorders of instant claim 4). Claims 9-11, 13, 17 are withdrawn, as being drawn to a non-elected species.
Since Applicant has set forth no arguments against the requirement for restriction, the election is made without traverse, and the requirement for restriction is herein maintained and is made FINAL.
Claims 1-8, 16, 18-21 have been examined to the extent they read on the elected species, dihydropyridine Ca channel inhibitor as the compound, Clostridium difficile as the bacterial cells, and C. difficile associated diseases (CDAD) as diseases to be prevented/treated by modifying the growth of bacterial cells. A method of reducing the growth of C. difficile with a dihydropyridine Ca channel inhibitor, to treat diseases caused by C. difficile, is found to be free of the prior art.
The examiner has extended the search to include other species of bacterial cells, beyond C. difficile, and the following rejections and objections are made below.
Claims Objection
Claims 9-11, 13, 14, 17, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, the claims are withdrawn because of the election made by the Applicant on 9 August 2022. As such, claims 9-11, 13, 14, 17 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claims 20, 21 are objected to because the text “dihyropyridine” should read –dihydropyridine--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 6 each recite the broad recitation ”Gram negative bacteria”, and the claims also recite Enterobacter, Salmonella, Pseudomonas, Helicobacter, Neisseria, Campylobacter, Chlamydia, Citrobacter, Vibrio, Klebsiella, Escherichia, Shigella, which are the narrower statements of the range/limitation. 
Similarly, claims 2 and 6 each recite the broad limitation “Gram positive bacteria”, and the claims also recite, for example, Staphylococcus, Streptococcus, Clostridia, Mycobacterium, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is drawn to the method of claim 8, wherein said dihydropyridine […]; yet claim 8 does not recite a dihydropyridine. As such, there is insufficient antecedent basis for the recitation “said dihydropyridine” of claim 21, in claim 8.
In the interest of compact prosecution, the examiner considers claim 21 to depend on claim 20.

Claims 3, 4, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to the method of claim 1 (drawn to a method of modifying growth of bacterial cells by contacting bacterial cells with a compound selected from a list), wherein a therapeutically effective amount of said compound is administered to a subject, thereby modifying the growth of bacterial cells in said subject, wherein said modifying results in the prevention and/or treatment of a disease in said subject and/or in the modification of the composition of the microbiome of said subject; claim 4 depends on claim 3 and recites that said disease is selected from an infectious disease, a gastrointestinal disorder, an inflammatory disease, a proliferative disease, a metabolic disorder, a cardiovascular disease, and an immunological disease.
The claims are unclear because claim 3 fails to clearly and precisely set forth the manner in which the disease to be treated/prevented with a compound from the list claim 1 is related to the growth of bacteria. Claim 3 recites that modifying the growth of bacteria by administering a compound from the list in claim 1 results in the prevention and/or treatment of a disease in a subject. In particular, it is unclear whether the claimed method is intended for the treatment of a disease caused by an abnormal growth of bacteria, or rather for the treatment of another disease. The Specification teaches (page 4, first paragraph) that “of particular concern is the commensal enteric bacterium C. difficile, the levels of which are normally kept in balance by the enteric gut flora. However, C. difficile is the causative agent of C. difficile- associated diseases (CDAD), a severe worldwide health threat. CDAD are associated with multiple diverse symptoms ranging from mild diarrhoea to pseudomembraneous colitis, toxic megacolon and death. The main risk factor for the development of CDAD is the use of antibiotics, specifically broad- spectrum antibiotics, which disrupt the normal enteric bacterial gut flora and cause an overgrowth of C. difficile. CDAD are associated with nearly all antibiotic classes including members of the fluoroquinolone, cephalosporin, macrolide, R-lactam and many others classes.” Thus, based on the teachings of the Specification, the disease to be treated seems to be caused by the abnormal growth of bacteria, such as, for example, C. difficile, and the compound administered reduces the growth of the bacteria that cause the disease, resulting in treatment of the disease. However, the claims, as written, fail to provide clarity with respect to the ability of the compound to reduce the growth of bacteria -rather, the claims recite “modifying “the growth of bacterial cells, which includes reducing or increasing the growth of bacterial cells. There is unclarity regarding how an increase in the growth of bacterial cells can result in prevention/treatment of a disease in instant claims 3, 4. Further, there is unclarity with respect to the nature of the disease to be treated and the relationship between bacterial growth and disease progression. 
Appropriate clarification of the claim language is required.
Claims Rejection
Claims 1-8, 16, 18-19 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the species of the Markush group do not share a "single structural similarity." Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. 
Independent claim 1 is drawn to a method for modifying growth of bacterial cells, wherein said method comprises contacting bacterial cells with a compound selected from a Ca-channel inhibitor, Tribenoside, Telmisartan, Azathioprine, Mercaptopurine, Mifepristone, Montelukast, Fentiazac, Meclozine dihydrochloride, Carbenoxolone, Gliquidone, Alfacalcidol, Acarbose, Ethacrynic acid, Chlorpromazine hydrochloride, Cyclosporin A, Flufenamic acid, Aripiprazole, Idebenone, Thioguanosine, Thyroxine (L), Gemcitabine, Folic acid, Etretinate, Paclitaxel, Phenindione, Mometasone furoate, Azacytidine-5, Luteolin, Metixene hydrochloride, Protriptyline hydrochloride, Toltrazuril, Tolnaftate, Meclofenamic acid, Prenylamine lactate, Diacerein, Dicumarol, Clemizole hydrochloride, Loratadine, Troglitazone, Tiratricol, Bepridil hydrochloride, Estradiol Valerate, Anthralin, Aprepitant, Amiodarone hydrochloride, Ethopropazine hydrochloride, Astemizole, Methiothepin maleate, pharmaceutically acceptable salts and derivatives thereof.
Thus, the claims recite a very large number of small organic compounds belonging to different classes, possessing distinct pharmacology, which share the function, as compounds that modify the growth of bacterial cells, but clearly do not share a common core chemical structure or single structural similarity.
Further, in the case of small molecule calcium channel inhibitors, for example, each such small molecule calcium channel inhibitor has a distinct chemical structure. Each combination of elements requires different structural search and/or a different classification based on its structural elements. In addition, these species of are not obvious variants of each other based on the current record.
Therefore, the claims in their current form do not present any common chemical structure that can be attributed to the asserted utility of the compounds.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 
Thus, for the reasons discussed above, claims 1-8, 16, 18-19 are rejected. 

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta et al. (In vivo 2007, 21, 847-850, cited in IDS), as evidenced by McCormack et al. (Drugs 2003, 63 (21), 2327-2356, cited in PTO-892).
Dasgupta teaches that lacidipine

 
    PNG
    media_image1.png
    216
    312
    media_image1.png
    Greyscale
, which is a compound of instant claim 21,
has in vitro antibacterial activity against a number of Gram-positive and Gram-negative bacteria (Table 1), including Staphylococcus, Escherichia, Salmonella, Pseudomonas, Citrobacter, Vibrio, Klebsiella, Proteus, Shigella, Bacillus, which are bacteria of instant claims 2, 6.

    PNG
    media_image2.png
    410
    687
    media_image2.png
    Greyscale

Dasgupta teaches that lacidipine has strong antibacterial activity in vivo (Table II, Table III) in mice, as in instant claim 16, when administered parenterally, as in instant claim 18.
Dasgupta teaches that administration of lacidipine to mice reduces the growth of bacterial cells in said mice (Table III), resulting in treatment of disease caused by said bacteria in mice (Table II), as in instant claims 3, 4.
McCormack teaches (page 2329, third paragraph, page 2332, first paragraph section 2.1) that lacidipine is a dihydropyridine Ca channel inhibitor, as in instant claims 1, 8, 19-21.
	As such, a method of instant claims 1-4, 6, 8, 16, 18-21 is anticipated by Dasgupta.

Claims 1-6, 8, 16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazumdar et al. (International Journal of Antimicrobial Agents 2010, 36, 295-302, cited in IDS), as evidenced by McCormack et al. (Drugs 2003, 63 (21), 2327-2356, cited in PTO-892).
Mazumdar teaches that amlodipine, lacidipine, nifedipine

    PNG
    media_image3.png
    187
    237
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    164
    154
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    130
    139
    media_image5.png
    Greyscale
, which are dihydropyridines, with amlodipine and lacidipine being compounds of instant claim 21,
have in vitro antibacterial activity against a number of Gram-positive and Gram-negative bacteria (Table 1), including Bacillus, Listeria, Bordetella, Enterobacter, Escherichia, Klebsiella, Pasteurella, Proteus, Pseudomonas, Salmonella, Shigella, Staphylococcus, Streptococcus, Vibrio, which are bacteria of instant claims 2, 6.

    PNG
    media_image6.png
    309
    272
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    277
    299
    media_image7.png
    Greyscale

Mazumdar teaches that amlodipine has strong antibacterial activity in vivo (page 298, right column, last two paragraphs) in mice, as in instant claim 16, when administered parenterally or orally, as in instant claim 18.
Mazumdar teaches that administration of amlodipine to mice reduces the growth of bacterial cells in said mice (page 298, right column, last two paragraphs, page 299, left column, first three paragraphs, also Fig. 2 C, 2D), resulting in treatment of disease caused by said bacteria in mice, as in instant claims 3, 4. 
Mazumdar teaches (Fig. 2C) reduction of Salmonella bacterial burden in vivo in mice by intraperitoneal administration of amlodipine (AML), lacidipine (LAC) or nifedipine (NIF) (AML, LAC data also in Fig. 2D).
Mazumdar teaches (page 299, right column, second paragraph) that amlodipine is a dihydropyridine calcium channel blocker, as in instant claims 1, 8, 19-21.
McCormack teaches (page 2333, right column, second paragraph) that lacidipine, amlodipine, nemfidipine are dihydropyridine Ca channel inhibitors/calcium antagonists, as in instant claims 1, 8, 19-21.
	As such, a method of instant claims 1-6, 8, 16, 18-21 is anticipated by Mazumdar.

Claims 1-6, 8, 16, 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta et al. (WO2010/026602, cited in IDS).
Gupta teaches (Example 6, Fig. 6) that calcium channel blockers amlodipine, S-amlodipine, nifedipine, which are dihydropyridines, with amlodipine being a compound of instant claim 21,
have in vitro antibacterial activity against Mycobacterium tuberculosis, which belongs to the genus of Mycobacterium of instant claims 2, 6.
Gupta teaches that calcium channel blockers S-amlodipine (which is inherently present in amlodipine), nifedipine, have strong antibacterial activity in vivo (Table 1, Example 7) in mice, as in instant claim 16, when administered parenterally or orally, as in instant claim 18.
Gupta teaches that administration of S-amlodipine or nifedipine to mice reduces the growth of Mycobacterium tuberculosis bacterial cells in said mice (Example 7), resulting in treatment of disease caused by said bacteria in mice, as in instant claims 3, 4. 
Gupta teaches (Table 1, Example 7) reduction of Mycobacterium tuberculosis bacterial burden in vivo in mice and treatment of disease caused by said bacteria by administration of S-amlodipine or nifedipine.
Gupta teaches (Example 9, Table 2) reduction of multi-drug resistant (MDR) Mycobacterium tuberculosis bacterial burden in vivo in mice and treatment of MDR tuberculosis by administration of S-amlodipine or nifedipine.
	As such, a method of instant claims 1-6, 8, 16, 18-21 is anticipated by Gupta.

Claims 1, 2, 6, 8, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew et al. (The Pharma Innovation Journal 2017, 6 (8), 165-170, cited in PTO-892).
Mathew teaches (page 166, left column, fourth paragraph, page 168, first Table and Figure) that 1,4-dihydropyridine derivatives compounds C1-C4 (Table top page 167)

    PNG
    media_image8.png
    173
    168
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    31
    74
    media_image9.png
    Greyscale
, 
have in vitro antibacterial activity against a number of Gram-positive and Gram-negative bacteria, including Bacillus, Pseudomonas, Escherichia, Staphylococcus, which are bacteria of instant claims 2, 6.
	As such, a method of instant claims 1, 2, 6, 8, 19-20 is anticipated by Mathew.

Claims 1, 2, 6, 8, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshneviszadeh et al. (Bioorganic Medicinal Chemistry 2009, 17, 1579-1586, cited in PTO-892).
Khoshneviszadeh teaches (Table 1) that 1,4-dihydropyridine compounds 7d-j below

    PNG
    media_image10.png
    308
    309
    media_image10.png
    Greyscale
 are calcium channel inhibitors (Table 2) that have in vitro antibacterial activity against Mycobacterium tuberculosis, which is a bacterium of instant claims 2, 6.
	As such, a method of instant claims 1, 2, 6, 8, 19-20 is anticipated by Khoshneviszadeh.

Claims 1-4, 6, 8, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mair et al. (Journal of Infectious Diseases 2011, 204 (5), 685-694, cited in PTO-892).
Mair teaches (page 688, right column, first two paragraphs under Results, Figure 1) that calcium channel blocker nifedipine (page 688, right column, third paragraph under Results), which is a dihydropyridine, 
has in vitro antibacterial activity against Salmonella, which is a bacterium of instant claims 2, 6.
Mair teaches that calcium channel blocker nifedipine has strong antibacterial activity in vivo (Figure 4) to treat Salmonella infection, as in instant claims 3, 4, in mice, as in instant claim 16, when administered parenterally (page 688, left column, first paragraph, lines 8-9), as in instant claim 18.
Mair teaches that administration of nifedipine to mice reduces the growth of Salmonella bacterial cells in said mice (Figure 4B), resulting in treatment of disease/infection caused by Salmonella in mice, as in instant claims 3, 4. 
	As such, a method of instant claims 1-4, 6, 8, 16, 18-20 is anticipated by Mair.

Conclusion
Claims 1-8, 16, 18-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627